ACCEPTED
                                                                              01-14-00211-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         1/16/2015 4:42:18 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                       N0. 01-14-00211-CV

                IN THE COURT OF APPEALS
                                                         FILED IN
             FOR THE FIRST DISTRICT OF TEXAS      1st COURT OF APPEALS
                                                      HOUSTON, TEXAS
                                                  1/16/2015 4:42:18 PM
        ____________________________________________
                                                  CHRISTOPHER A. PRINE
                                                          Clerk

           CROWN COMMUNICATION LLC
             D/B/A CROWN COMM LLC,
                            Appellant

                                vs.

       T10 UNISON SITE MANAGEMENT LLC
                               and
        ESTATE OF CHARLOTTE MCGREW,
                            Appellees

        ____________________________________________

  Appealed from the 25th District Court of Colorado County, Texas
                   Trail Court Cause No. 23350
        ____________________________________________


 APPELLANT’S MOTION TO DISMISS APPEAL
__________________________________________________________



                                      RANDALL L. BRIM
                                      State Bar No. 02995400
                                      SINGLETON COOKSEY LLP
                                      6363 Woodway, Suite 610
                                      Houston, Texas 77057
                                      (713) 532-6200
                                      (713) 532-9200 (fax)
                                      rbrim@singletoncooksey.com

                                      ATTORNEY FOR APPELLANT
               APPELLANT'S MOTION TO DISMISS APPEAL



     TO THE HONORABLE COURT OF APPEALS:

     COMES NOW, Appellant, CROWN COMMUNICATION LLC d/b/a

CROWN COMM LLC, and pursuant to TEX. R. APP. P. 42.1, moves for the

dismissal of the instant appeal and would respectfully show as follows.

     1.     This appeal is scheduled for submission on January 20, 2015, without oral

argument.

     2.     Appellant recently made a business decision to decommission the cellular

communications site that is at the center of the parties' dispute. Accordingly,

Appellant no longer desires to prosecute this appeal and requests that it be dismissed.

     3.     The dismissal requested herein will not affect the judgment of the trial court

and it will not prevent any party from seeking any relief to which it would otherwise

be entitled.

                              (Continued on following page.)




                                            2
     WHEREFORE PREMISES CONSIDERED, Appellant requests that this appeal

be dismissed, with all parties to bear their respective costs.

                                        Respectfully submitted,

                                        SINGLETON COOKSEY LLP


                                        By:      “/s/” Randall L. Brim
                                                 Randall L. Brim
                                                 State Bar No. 02995400
                                                 6363 Woodway, Suite 610
                                                 Houston, Texas 77057
                                                 (713) 532-6200
                                                 (713) 532-6400 (fax)
                                                 rbrim@singletoncooksey.com

                                                 ATTORNEYS FOR APPELLANT




                    CERTIFICATE OF CONFERENCE

    This is to certify that the Appellant's counsel has conferred with counsel for
Appellees concerning the relief requested in the foregoing Motion. Counsel for
Appellee, Estate of Charlotte McGrew has no opposition to the Motion. Counsel for
Appellee, T10 Unison Site Management LLC is opposed to the Motion.


                                           “/s/” Randall L. Brim




                                           3
                      CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing
instrument was forwarded to all counsel of record on January 16, 2015, as set forth
below:

Lead Attorney for Appellee, T 10 Unison
Site Management LLC
Mr. Brandon Renken                                 Via Electronic Service
Locke Lord LLP
2800 JPMorgan Chase Tower
600 Travis Street
Houston, Texas 77002

Of Counsel for Appellee,
T 10 Unison Site Management LLC
Sidney Levine                                      Via Electronic Service
Attorney at Law
110 Main Street, Suite 201
Sealy, Texas 77474

Lead Attorney for Appellees,
Estate of Charlotte McGrew
Mr. Michael T. Trefny                              Via Electronic Service
Gates, Stein, Gillespie & Trefny
415 Spring Street
Columbus, Texas 78934


                                      “/s/” Randall L. Brim




                                          4